



Exhibit 10.1


Execution Version


AMENDMENT NO. 9 TO RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 9 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”), dated
as of October 31, 2018 (the “Effective Date”), is entered into by and among:
(a)    SUPERIOR COMMERCE LLC, a Delaware limited liability company (the
“Seller”),
(b)    SCP DISTRIBUTORS LLC, a Delaware limited liability company (the
“Servicer”), and
(c)    MUFG BANK, LTD. (f/k/a/THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),
individually (“BTMU” or a “Committed Purchaser”) and as agent for the Victory
Group (the “Victory Group Co-Agent”), BANK OF AMERICA, N.A., individually
(“BAML” or a “Committed Purchaser”) and as agent for the BAML Group (the “BAML
Group Co-Agent”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, individually
(“Wells” or a “Commitment Purchaser”), as agent for the Wells Group (the “Wells
Group Co-Agent”, and together with the Victory Group Co-Agent and the BAML Group
Co-Agent, the “Co-Agents”), and as administrative agent for the Purchasers and
the Co-Agents (the “Administrative Agent”).
Capitalized terms used and not otherwise defined herein shall have the meanings
thereto in that certain Receivables Purchase Agreement, dated as of October 11,
2013, by and among the parties hereto (as amended or otherwise modified from
time to time, the “Receivables Purchase Agreement”).
PRELIMINARY STATEMENT
The parties hereto wish to amend the Receivables Purchase Agreement as
hereinafter provided.
In consideration of the premises, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Amendments. On the terms and subject to the conditions set forth in this
Amendment, the parties hereto agree as follows:


1.1All references in the Receivables Purchase Agreement and the other
Transaction Documents (including in the schedules and exhibits thereto) to “The
Bank of Tokyo-Mitsubishi UFJ, Ltd.” or “BTMU” (in each of the foregoing cases,
whether such reference is alone or part of another defined term) are hereby
replaced with “MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.)”
and “MUFG”, respectively.


1.2Exhibit I to the Receivables Purchase Agreement is hereby amended to add the
following new defined terms thereto in their appropriate alphabetical order:


“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.
“Certification of Beneficial Owner(s)” means a certificate in form and substance
satisfactory to the Agents regarding beneficial ownership of the Seller as
required by the Beneficial Ownership Rule.
“Replacement Rate” has the meaning specified in Section 1.8.






1



--------------------------------------------------------------------------------





1.3The definitions of the following terms set forth in Exhibit I to the
Receivables Purchase Agreement are hereby amended and restated in their entirety
to read, respectively, as set forth below:


“Applicable Law” means, as to any Person or its property, all domestic ,
international, foreign, federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law, to which such Person or its property is subject.
“Facility Limit” means, for each month beginning on or after November 1, 2018,
(a) the amount specified in the second column of the table below (the “Base
Facility Limit”), plus (b) the amount (if any) specified in the third column
below (the “Seasonal Facility Limit”); provided, however, that the Facility
Limit may be increased up to an amount to be determined by agreement of Seller
and the Co-Agents, so long as no Amortization Event or Potential Amortization
Event exists and is continuing (it being understood that the Commitments
associated with any increase in the Facility Limit may be provided by existing
Purchasers and/or new Purchasers):
 
 
 
 
Month*
Base
Facility Limit
Seasonal
Facility Limit
Facility Limit
January
$95,000,000
 
$95,000,000
 
February
$135,000,000
 
$135,000,000
 
March
$170,000,000
$40,000,000
$210,000,000
 
April
$220,000,000
$40,000,000
$260,000,000
 
May
$255,000,000
$40,000,000
$295,000,000
 
June
$240,000,000
$40,000,000
$280,000,000
 
July
$205,000,000
$40,000,000
$245,000,000
 
August
$190,000,000
 
$190,000,000
 
September
$170,000,000
 
$170,000,000
 
October
$150,000,000
 
$150,000,000
 
November
$135,000,000
 
$135,000,000
 
December
$115,000,000
 
$115,000,000
 



*Nothing in this table shall be deemed to imply that any Commitment or the
Facility Limit extends beyond the Facility Termination Date.


“Facility Termination Date” means the earlier of (i) October 30, 2020, and (ii)
the Amortization Date.
“LIBOR Market Index Rate” means, subject to the implementation of a Replacement
Rate in accordance with Section 1.8(c), for any day, the one-month Eurodollar
Rate for U.S. dollar deposits as published by the ICE Benchmark Administration
Limited, a United Kingdom company, or a comparable or successor quoting service
approved by the Administrative Agent for the purpose of displaying offered rates
of leading banks for London interbank deposits in United States dollars, at
approximately 11:00 a.m. (London time) on such date, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Administrative




2



--------------------------------------------------------------------------------





Agent from another recognized source for interbank quotation), in each case,
changing when and as such rate changes; provided, however, that if, on any day,
such one-month Eurodollar Rate for U.S. dollar deposits is reported to be a less
than 0%, for purposes of the Transaction Documents, the “LIBOR Market Index
Rate” shall be deemed to be 0% for such day. Notwithstanding the foregoing,
unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 1.8(c), in the event that a Replacement Rate with
respect to the Eurodollar Rate is implemented, then all references herein to
LIBOR Market Index Rate shall be deemed references to such Replacement Rate.
“MUFG LIBO Rate”1 Prior to giving effect to Section 1.1 of this Amendment, this
term was the “BTMU LIBO Rate” means, subject to the implementation of a
Replacement Rate in accordance with Section 1.8(c), for any Interest Period
either (a) the interest rate per annum designated as the MUFG Bank, Ltd. LIBO
Rate for a period of time comparable to such Interest Period as of 11:00 a.m.
(London, England time) on the second Business Day preceding the first day of
such Interest Period or (b) if a rate cannot be determined under clause (a), an
annual rate equal to the average (rounded upwards if necessary to the nearest
1/100th of 1%) of the rates per annum at which deposits in U.S. Dollars with a
duration comparable to such Interest Period in a principal amount substantially
equal to the applicable Rate Tranche are offered to the principal London office
of MUFG by three London banks, selected by MUFG in good faith, at approximately
11:00 a.m. London time on the second Business Day preceding the first day of
such Interest Period. Notwithstanding the foregoing, unless otherwise specified
in any amendment to this Agreement entered into in accordance with Section
1.8(c), in the event that a Replacement Rate with respect to the MUFG LIBO Rate
is implemented then all references herein to MUFG LIBO Rate shall be deemed
references to such Replacement Rate.
1.4Section 1.8 of the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
Section 1.8. Changed Circumstances.
(a) Circumstances Affecting MUFG LIBO Rate or LMIR Availability. Unless and
until a Replacement Rate is implemented in accordance with Section 1.8(c) below,
if any Co-Agent notifies Seller and the other Agents that it has determined that
funding an investment in any Receivable Interest at a rate based on the MUFG
LIBO Rate or LMIR, as applicable, would violate any Applicable Law, or
compliance by any of the Committed Purchasers (or any of their respective
Funding Offices) that are in such Co-Agent’s Purchaser Group with any Applicable
Law of any Governmental Authority, central bank or comparable agency having
jurisdiction over such Committed Purchaser or its applicable Funding Office, or
that (i) deposits of a type and maturity appropriate to match-fund its
Receivable Interest at a rate based on the MUFG LIBO Rate or LMIR, as
applicable, are not available or (ii) the MUFG LIBO Rate or LMIR, as applicable,
does not accurately reflect the cost of acquiring or maintaining an investment
in any Receivable Interest at a rate based on the MUFG LIBO Rate or LMIR, then
the applicable Co-Agent shall suspend the availability of the MUFG LIBO Rate or
LMIR, as applicable, from its Purchaser Group, and Yield on each applicable
Committed Purchaser’s investments in the Receivable Interests shall accrue at
the Alternate Base Rate.




____________________________________
1Prior to giving effect to Section 1.1 of this Amendment, this term was the
"BTMU LIBO Rate"




3



--------------------------------------------------------------------------------







(b) Laws Affecting MUFG LIBO Rate or LMIR Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law, or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Committed Purchasers (or any
of their respective Funding Offices) with any request or directive (whether or
not having the force of law) of any such Governmental Authority, central bank or
comparable agency, shall make it unlawful or impossible for any of the Committed
Purchasers (or any of their respective Funding Offices) to honor its obligations
hereunder to make or maintain any investment in any Receivable Interest at a
rate based on the MUFG LIBO Rate or LMIR, as applicable, the applicable Co-Agent
shall promptly give notice thereof to the Seller and the other Agents.
Thereafter, until such Co-Agent notifies the Seller and the other Agents that
such circumstances no longer exist, (i) the obligations of such Committed
Purchaser to make investments in any Receivable Interest at a rate based on the
MUFG LIBO Rate or LMIR, as applicable, shall be suspended and all such
investments in Receivable Interests of such Committed Purchaser shall thereafter
accrue Yield at the Alternate Base Rate, and (ii) if any of the Committed
Purchasers may not lawfully continue to maintain an investment in any Receivable
Interest at a rate based on the MUFG LIBO Rate or LMIR, as applicable, to the
end of the then current Interest Period, the applicable Committed Purchaser’s
investment shall immediately be converted to an investment at the Alternate Base
Rate for the remainder of such Interest Period.
(c) Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 1.8(a) above, if the applicable Co-Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 1.8(a)(i) or 1.8(a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein as the basis for computing the LIBOR Market Index Rate or
the MUFG LIBO Rate, as applicable, is no longer a widely recognized benchmark
rate for newly-originated loans in United States dollars in the U.S. syndicated
loan market or (iii) the applicable supervisor or administrator (if any) of any
applicable interest rate specified herein or any Governmental Authority having,
or purporting to have, jurisdiction over such Co-Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
United States dollar loans in the U.S. syndicated loan market, then such
Co-Agent may, to the extent practicable (in consultation with Seller and as
determined by such Co-Agent to be generally in accordance with similar
situations in other transactions in which it is serving as an agent or otherwise
consistent with market practice generally), establish a replacement interest
rate for the Committed Purchaser(s) in its Purchase Group (a “Replacement
Rate”), in which case, such Replacement Rate shall, subject to the next two
sentences, replace such applicable interest rate for such Committed Purchaser(s)
for all purposes under the Transaction Documents unless and until (A) an event
described in Section 1.8(a)(i), (a)(ii), (c)(i), (c)(ii) or (c)(iii) occurs with
respect to such Replacement Rate or (B) such Co-Agent notifies Seller and the
other Agents that such Replacement Rate does not adequately and fairly reflect
the cost to the Committed Purchaser(s) in its Purchaser Group of making
investments in the Receivable Interests at such Replacement Rate. In connection
with the establishment and application of a Replacement Rate by any Co-Agent,
this Agreement and the other Transaction Documents shall be amended solely with
the consent of such Co-Agent, the Administrative Agent and Seller as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 1.8(c). Notwithstanding anything to the contrary
in this Agreement or the other Transaction Documents (including, without
limitation, Section 12.1), such amendment shall become effective without any
further action or consent of any other party to this Agreement or such other
Transaction Document so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Co-Agents, written notices from such Co-Agents that in the aggregate constitute
Required Co-Agents, with each such notice stating that such Co-Agent objects to
such amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Co-Agent objects). To the extent the
Replacement Rate


4



--------------------------------------------------------------------------------





is approved by a Co-Agent in connection with this clause (c), the Replacement
Rate shall be applied in a manner consistent with market practice; provided
that, in each case, to the extent such market practice is not administratively
feasible for the applicable Co-Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by such Co-Agent (it being understood that any
such modification by the applicable Co-Agent shall not require the consent of,
or consultation with, any of the other Agents or Purchasers).


1.5A new Section 3.1(y) is hereby added to the Receivables Purchase Agreement
which reads as follows:


(y) Beneficial Ownership Rule. The Seller is an entity that is organized under
the laws of the United States or of any State thereof and at least 51 percent of
whose common stock or analogous equity interest is owned, directly or indirectly
by a Person whose common stock or analogous equity interests are listed on the
New York Stock Exchange or the American Stock Exchange or have been designated
as a NASDAQ National Market Security listed on the NASDAQ stock exchange and is
excluded on that basis from the definition of Legal Entity Customer as defined
in the Beneficial Ownership Rule.


1.6Section 4.2(a) is hereby amended to insert the following immediate before the
semi-colon at the end thereof:
“and all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, and the Beneficial Ownership
Rule upon request by the Administrative Agent or any Purchaser”


1.7Section 5.1(a)(viii) is hereby amended and restated in its entirety to read
as follows:


(viii) Beneficial Ownership Rule; Other Information. (A) Promptly following any
change that would result in a change to the status of the Seller as an excluded
“Legal Entity Customer” under the Beneficial Ownership Rule, a duly executed
Certification of Beneficial Owner(s) complying with the Beneficial Ownership
Rule, in form and substance reasonably acceptable to the Administrative Agent;
and (B) promptly, from time to time upon request of the Administrative Agent or
any Purchaser, such other information, documents, records or reports relating to
the Receivables, the financial condition, operations or business of such Seller
Party, or the aggregate principal amount of outstanding purchase money
Indebtedness that is subject to a priming lien in respect of each Originator’s
inventory as the Administrative Agent or any Purchaser may from time to time
reasonably request in order to protect the interests of the Administrative Agent
and the Purchasers under or as contemplated by this Agreement.
1.8The first sentence of Section 12.1(b) is hereby amended and restated in its
entirety to read as follows:


No provision of this Agreement may be amended, supplemented, modified or waived
except in writing in accordance with the provisions of Section 1.8(c) or this
Section 12.1(b) or without satisfaction of the Rating Agency Condition, if
applicable.






5



--------------------------------------------------------------------------------





1.9Schedule A to the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as set forth in Schedule A to this Amendment.


Except as specifically amended hereby, the Receivables Purchase Agreement and
all exhibits and schedules attached thereto shall remain unaltered and in full
force and effect.
2.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties to the Receivables Purchase Agreement, whether or not
they are parties hereto, and their successors and permitted assigns.


3.Effectiveness. Effectiveness of this Amendment is subject to the prior or
contemporaneous satisfaction of each of the following conditions precedent:
(a)The Administrative Agent shall have received counterparts hereof, duly
executed by each of the parties hereto;


(b)The Administrative Agent shall have received counterparts of the Amendment
Fee Letter of even date herewith, duly executed by the Administrative Agent and
the Co-Agents, and each of the Co-Agents shall have received payment of the
Upfront Fee due and owing to its Purchaser Group; and


(c)Each of the representations and warranties contained in Article III of the
Receivables Purchase Agreement as amended hereby is true and correct in all
material respects on and as of the date hereof as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case each of such representations and warranties is
true and correct in all material respects as of such earlier date; provided that
the materiality threshold in this clause (b) shall not be applicable to any
representation or warranty which itself contains a materiality threshold.


4.Miscellaneous.


4.1CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).


4.2CONSENT TO JURISDICTION. EACH PARTY TO THIS AMENDMENT HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH OF THE PARTIES HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY OF THE AGENTS OR THE PURCHASERS TO
BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST ANY OF THE
AGENTS OR THE PURCHASERS OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW
YORK.


4.3WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT.




6



--------------------------------------------------------------------------------





4.4Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic mail message attaching a “PDF” or other image of a signed signature
page shall be effective as delivery of a manually executed counterpart of a
signature page to this Amendment. Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


<Balance of Page Intentionally Left Blank>


















7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.
SUPERIOR COMMERCE LLC, as Seller


By: ___/s/ Steven Cassanova___________________
Name:    Steven Cassanova
Title:     Treasurer




SCP DISTRIBUTORS LLC, as Servicer


By: ___/s/ Melanie Housey Hart________________
Name:    Melanie Housey Hart
Title:     Chief Accounting Officer






[Additional Signatures to Follow]


8



--------------------------------------------------------------------------------







MUFG BANK, LTD. (f/k/a/ THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), individually
and as Victory Group Co-Agent


By: ___/s/ Nicolas Mounier_____________________
Name:    Nicolas Mounier
Title:     Director




[Additional Signatures to Follow]


9



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., individually and as BAML Group Co-Agent


By: ___/s/ Christopher Haynes___________________
Name:    Christopher Haynes
Title:     Vice President


Address for Notices:


Trade Receivables Securitization Finance
Bank of America Merrill Lynch
13510 Ballantyne Corporate Pl
Charlotte, NC 28277
Attn: Christopher Haynes
Phone: 980.683.4585
Email: christopher.haynes@baml.com
Fax: 704.409.0588










[Additional Signatures to Follow]


10



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, INDIVIDUALLY, as Wells Group Co-Agent
and as Administrative Agent


By: ___/s/ William P. Rutkowski________________
Name:    William P. Rutkowski
Title:     Director












[End of Signatures]


11

